DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 48-67, and in particular, claims 48-49, 52, 55-56, 62, and 67, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 48 has been amended to recite in part:
“receiving from a second cell at a user equipment in a first state of discontinuous reception mode for a first cell, an indication configured to cause the user equipment to operate in a second state of discontinuous reception mode for the first cell, wherein the indication is configured to cause the user equipment to initiate an additional active discontinuous reception period, and wherein the user equipment is able to receive a transmission from the first cell during the additional active discontinuous reception period”.
The applicants have put on record that the intended meaning of “an additional active discontinuous reception period” as being taught in fig.5 wherein the UE is in an active state, and the second cell is configured to extend the active state of the UE. However, the claim initially recites, “receiving from a second cell at a user equipment in a first state of discontinuous reception mode for a first cell, an indication configured to cause the user equipment to operate in a second state of discontinuous reception mode for the first cell”. In this case it appears that the applicant wishes for the first and second states to be active states. However, the applicants specification defines states as “DRX active state” par.[0006] and “DRX inactive state” par.[0007]. The specification also discloses that the two states between the cells can be the same, and the two states among the cells can be different. However, it would be unreasonable for the Office in view of the ordinary skill in the art, and in view of applicants own specification to interpret the two states as both active states. That is the disclosure teaches a method in fig.5 for extending an active state which is not a transition from one state to another state as discussed in the independent claims, and also teaches in fig.6 a UE being in an inactive state, and then the secondary cell wakes the UE in order to receive data from the primary cell, par.[0154 – 0155]. The two methods are not combined in the specification, wherein one indication is configured to extend an active time, and another indication is used to prematurely transition a UE from idle to active after the expiration of a previous DRX cycle as shown in fig.6. Thus, with the foregoing arguments the claims are rejected. 
Claim 49 describes the first state as an inactive state, which runs contrary to the applicants assertion in the remarks pg.9 that the active state and an extended active state are the first and second states. 
Claim 52, which depends on claim 58 is rejected for the same reasons as given above and for failing to cure the deficiencies therein. It appears as if the applicants have taken two techniques and improperly combined said techniques in order to attempt to overcome the prior art, however, the import of limitation from figure 5 run contrary to the previously established narrative of the claims, which is improper.
Claims 55-56, 62, and 67, are similarly rejected for reciting features similar to claims 48-49 and 52 above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 48-51, 53-59, and 61, 63-67, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deenoo et al. (US 2016/0192433 A1).
Regarding claim 48, Deenoo discloses:
a method comprising:
receiving from a second cell (fig.5 element SCeNB) at a user equipment (fig.5 User Equipment) in a first state of discontinuous reception mode (par.[0101] which discloses that the UE may transition to the DRX on the macro cell layer due to the expiration of an inactivity timer, also teaches claim 48 which recites, that the UE is in active on the first cell) for a first cell (fig.5 which discloses a MeNB which is the Macro Cell), an indication configured to cause the user equipment to operate in a second state of discontinuous reception mode for the first cell (fig.5 and par.[0102] discloses that the MeNB needs to wake up the UE for a downlink data arrival, and the MeNB signals a SCeNB a PDCCH command. The SCeNB transmits the wake-up signal with the PDCCH command to the UE),
wherein the indication is configured to cause the user equipment to initiate an additional active discontinuous reception period (par.[0101] discloses that the UE may transition to DRX on the macro layer due to a command or an inactivity timer, and the UE may enter into an ultra-sleep mode on the macro layer, and the UE sends a DRX indication, which indicates that the UE is going to sleep on the macro layer. Par.[0102] discloses that the UE which is sleep on the macro layer, the macro layer base station may send a command to the secondary base station. Par.[0103] discloses that the wake-up command is intended to wake the UE during its traditional sleep cycle, (E.G. DRX comprises a traditional wake and sleep cycle) for an additional wake period during the traditional sleep cycle on the macro layer)
wherein the user equipment is able to receive a transmission from the first cell during the additional active discontinuous reception period (par.[0103] describes the UE receiving a PDCCH for the arrival of downlink data)
receiving data at the user equipment from the first cell, said data being scheduled based on the indication (par.[0103] discloses that the UE wakes-up in response to the wake-up command, e.g. an additional DRX active, which was transmitted from the first MeNB to the SCeNB, and from the SCeNB to the UE, wherein the UE then reads the PDCCH on the downlink from the MeNB).
Regarding claims 49 and 56, Deenoo disclsoes:
wherein the indication is received when the user equipment is in a discontinuous reception inactive state for the first cell (par.[0101] which recites, in part, “The UE may transition to DRX on the macro layer. The transition may be triggered due to an inactivity timer or a DRX command from the MeNB. The UE may use ultra-sleep mode on the macro layer” That is, during the sleep mode (i.e. DRX mode) the UE is in a discontinuous reception inactive state. Par.[0087 – 0088] and fig.9).
Regarding claims 50 and 57, Deenoo discloses:
wherein the first state of discontinuous reception mode for the first cell is different to a discontinuous reception state for the second cell (par.[0100] and fig.5 wherein the UE is in the DRX (i.e. a Deep Sleep) state on the Macro Cell, and in the active state on the SCell, also see par.[0119] discloses the UE inactivity timer running out and the UE entering PSEUDO_CONNECTED State e.g. RRC_Inactive). 
Regarding claims 51 and 58, Deenoo discloses:
wherein the first cell and the second cell are comprised within different cell groups (fig.5 discloses a Macro Cell layer and Small Cell layer, the base stations. Par.[0084] which recites, in part, “The may be connected to a macro-cell layer and a small-cell layer (e.g., a mmW layer).” That is, the Macro Layer uses traditional LTE or cellular frequencies while the small cell is directed to mmW or NCT frequencies).
Regarding claim 53 and 64, Deenoo discloses:
wherein the indication is configured to cause the user equipment to operate in an extended discontinuous reception mode (par.[0075] discloses a short and long DRX cycle in comparison with par.[0118] wherein the UE maintain a pseudo connected state with longer or extended DRX mode).
Regarding claim 54 and 65, Deenoo discloses:
wherein the extended discontinuous reception period is extended with respect to a discontinuous reception period of a normal discontinuous reception mode (as discussed above and is well known that long DRX off period (i.e. DRX period) is longer than conventional or even short DRX period, par.[0075], par.[0118] discloses “The MeNB may detect that the UE is in DRX state on the macro cell layer for extended periods of time. The MeNB may send a trigger to the UE to move to PSEUDO_CONNECTED state. The MeNB may directly send a RRC state change command in the UE's paging channel. The MeNB may signal the RRC state change command via PDCCH signaling (e.g., by adding one bit to downlink control information (DCI) format 1C).” par.[0119] “The MeNB may configure an inactivity timer (e.g., based on number of long DRX cycles). When the timer is expired, the UE may (e.g., autonomously) move to PSEUDO_CONNECTED state.” Par.[0135] discloses “The PSEUDO_CONNECTED state may be implemented as DRX with higher values possible (e.g., extended DRX configuration)”)

	Regarding claim 55, Deenoo discloses:
	an apparatus comprising at least one memory and at least one processor, the at least one memory storing computer executable instructions which, when performed by the at least one processor, cause the apparatus to:
receive from a second cell (fig.5 element SCeNB) at a user equipment (fig.5 User Equipment) in a first state of discontinuous reception mode (par.[0101] which discloses that the UE may transition to the DRC on the macro cell layer due to the expiration of an inactivity timer) for a first cell (fig.5 which discloses a MeNB which is the Macro Cell), an indication configured to cause the user equipment to operate in a second state of discontinuous reception mode for the first cell (par.[0120] wherein the SGW or MME sends buffer data to the MeNB and fig.5 and par.[0102] discloses that the MeNB needs to wake up the UE for a downlink data arrival, and the MeNB signals a SCeNB a PDCCH command. The SCeNB transmits the wake-up signal with the PDCCH command to the UE); and
receive data at the user equipment from the first cell, said data being scheduled based on the indication (par.[0103] discloses that the UE wakes-up in response to the wake-up command which was transmitted from the first MeNB to the SCeNB, and from the SCeNB to the UE, wherein the UE then reads the PDCCH on the downlink from the MeNB). 
Regarding claim 59, Deenoo discloses:
wherein the second cell is selected from one or more secondary cells (fig.3 discloses a plurality of SCells with which the UE can connect. Fig.5 discloses that the MeNB selects a SCeNB to transmit the wake up signal).
Regarding claim 61, Deenoo discloses:
initiating, by the user equipment, at least one of: a drx-InactivityTimer; and 
a drx-RetransmissionTimer (par.[0077] discloses a DRX-Inactivity and/or DRX-Retransmission timer).
Regarding claim 63, Deenoo discloses:
wherein the additional active discontinuous reception period is based, at least in part, on the indication (fig.5 discloses that the UE is in DRX-mode (i.e. low-power) in a preconfigured DRX for Macro-Cell, the indication causes the UE to enter into an additional active mode, wherein the UE is capable in the additional active mode to receive and/or transmit data as shown in the rejection of claim 48 above).
Regarding claim 66, Deenoo discloses:
wherein the apparatus further caused to: receive, at the user equipment from one of the first cell and the second cell, signaling comprising a configuration of the extended discontinuous reception mode (par.[0119] “The MeNB may configure an inactivity timer (e.g., based on number of long DRX cycles). When the timer is expired, the UE may (e.g., autonomously) move to PSEUDO_CONNECTED state.” Par.[0135] discloses “The PSEUDO_CONNECTED state may be implemented as DRX with higher values possible (e.g., extended DRX configuration)”).

Regarding claim 67, Deenoo discloses:
an apparatus comprising at least one memory and at least one processor, the at least one memory storing computer executable instructions which, when performed by the at least one processor, cause the apparatus to:
select, by a first cell (fig.5 the MeNB), one or more second cells (fig.5 the SCeNB) for transmitting an indication to a user equipment (par.[0102] which recites, in part, “When the MeNB needs to wake up the UE for a downlink (DL) data arrival, the macro cell may: use a PDCCH command to signal the SCeNB to wake up the UE. The macro cell may use MAC CE (or higher layer signaling to SCeNB, e.g., the SCeNB may be using small cell specific RNTI).”), said user equipment having a first state of discontinuous reception mode for the first cell (par.[0101] which recites, in part, “The UE may transition to DRX on the macro layer.”), said indication configured to cause the user equipment to operate in a second state of the discontinuous reception mode of the first cell (par.[0120] describes the SGW or MME transmitting buffered data to the MeNB which causes the MeNB  to………par.[0103] which recites, in part, “DRX wake up command on one layer may indicate that wake up may be needed on another layer. On receiving the DRX wake up command from the SCeNB the UE may switch to traditional DRX cycle and may start monitoring MeNB PDCCH.”);
wherein the indication is configured to cause the user equipment to initiate an additional active discontinuous reception period (par.[0101] discloses that the UE may transition to DRX on the macro layer due to a command or an inactivity timer, and the UE may enter into an ultra-sleep mode on the macro layer, and the UE sends a DRX indication, which indicates that the UE is going to sleep on the macro layer. Par.[0102] discloses that the UE which is sleep on the macro layer, the macro layer base station may send a command to the secondary base station. Par.[0103] discloses that the wake-up command is intended to wake the UE during its traditional sleep cycle, (E.G. DRX comprises a traditional wake and sleep cycle) for an additional wake period during the traditional sleep cycle on the macro layer)
wherein the user equipment is able to receive a transmission from the first cell during the additional active discontinuous reception period (par.[0103] describes the UE receiving a PDCCH for the arrival of downlink data)transmit, by the first cell to the user equipment, data, said data being scheduled based on the indication (par.[0103] discloses that the UE when receiving the wake-up command from secondary cell, will monitor for PDCCH on the MeNB).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo as applied to the independent claims 48, 55, 67, and dependent claim 59, in view of Liu et al. (US 2017/0142751 A1).
Regarding claim 60, Deenoo discloses a dual connectivity in a multi-rat network (fig.3) wherein the small cell uses mmW, but does not disclose:
wherein the selected second cell comprises a one of the one or more secondary cells that complete a listen-before-talk procedure.
However, having small-cells use high frequency or unlicensed frequency was well-established and well known prior to the filing of the instant application.
For example, an analogous art, Liu discloses:
wherein the selected second cell comprises a one of the one or more secondary cells that complete a listen-before-talk procedure (par.[0004] discloses secondary cells using unlicensed frequency bands. Par.[0070] discloses listen-before-talk which is a contention based channel access protocol used for unlicensed networks).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the DRX and paging methods as discussed in Deenoo, with the network which uses small cell that are on unlicensed bands as discussed in Liu. The motivation/suggestion would have been that it was well-known at the time of the invention for different types of small cell are capable of using different frequencies and when LAA is used there is need to provide subframe structure. Furthermore, by using small cells the coverage may boosted and improve capacity. 

Claim 52 and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo as applied to the independent claims 48, 55, 67, and dependent claim 59, in view of Loehr et al. (US 2017/0359850 A1).
Regarding claims 52 and 62, the disclosure of Deenoo teaches sending an PDCCH command, wake-up, or paging command to the UE that is asleep on a first cell using a second cell, such that the UE is able to communicate with first cell due to the indication (see e.g. par.[0088] wherein either of the Scell or PCell can be first or second cell). However, the disclosure of Deenoo does not teach:
Wherein the additional active discontinuous reception period overlaps with a talking period of a listen-before-talk period enabling the user equipment to receive a transmission from the first cell during the additional active discontinuous reception period.
In an analogous art, the disclosure of Loehr teaches:
Wherein the additional active discontinuous reception period overlaps with a talking period of a listen-before-talk period enabling the user equipment to receive a transmission from the first cell during the additional active discontinuous reception period (fig.8 during subframes 34-44 wherein the second-cell e.g. the PCell can transmit the LAA cell activation during the listening period which extends through the talking period CCA-Successful and the PDCCH and data burst are sent, and then the UE returns to the Idle period). 
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the wake-up methods as discussed in Deenoo with the wake-up methods for LAA as discussed in Loehr. The motivation/suggestion would have been to allow the UE to efficiently transmit data on either cell layer with proper energy conservation methods that would allow the UE to conserve power, and offer better user experience. 


Response to Arguments
Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive. The applicants allege that the disclosure of Deenoo et al. (US 2016/0192433 A1) does not disclose:
“receiving from a second cell at a user equipment in a first state of discontinuous reception mode for a first cell, an indication configured to cause the user equipment to operate in a second state of discontinuous reception mode for the first cell, wherein the indication is configured to cause the user equipment to initiate an additional active discontinuous reception period, and wherein the user equipment is able to receive a transmission from the first cell during the additional active discontinuous reception period”,
 because the disclosure additional active state is based on a UE that is already in an active state and the secondary cell extends the active state for the primary cell. While the disclosure may teach this configuration, this is in contrast to the language in the claims. 
The Office notes Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (discussed below); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004) (Ordinary, simple English words whose meaning is clear and unquestionable, absent any indication that their use in a particular context changes their meaning, are construed to mean exactly what they say. Thus, "heating the resulting batter-coated dough to a temperature in the range of about 400oF to 850oF" required heating the dough, rather than the air inside an oven, to the specified temperature.).
The presumption that a term is given its ordinary and customary meaning may be rebutted by the applicant by clearly setting forth a different definition of the term in the specification. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997) (the USPTO looks to the ordinary use of the claim terms taking into account definitions or other "enlightenment" contained in the written description); But c.f. In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) ("We have cautioned against reading limitations into a claim from the preferred embodiment described in the specification, even if it is the only embodiment described, absent clear disclaimer in the specification."). When the specification sets a clear path to the claim language, the scope of the claims is more easily determined and the public notice function of the claims is best served.
With regard to the claims, the independent claims recite, in part, “receiving from a second cell at a user equipment in a first state of discontinuous reception mode for a first cell, an indication configured to cause the user equipment to operate in a second state of discontinuous reception mode for the first cell”. Deenoo discloses a UE which is in a sleep mode on either a small cell or a macro cell (e.g. a first state of discontinuous reception mode in a first cell) in par.[0088]. The Office notes that DRX comprises an on period where the UE monitors for downlink control information (e.g. PDCCH) in an on period and an off period wherein the UE may save power by not monitoring control channels in order to reserve battery life. It is well-known in the art for a UE to alternate between the two states during a DRX periodicity. The claim also recites, in part, “an indication configured to cause the user equipment to operate in a second state of discontinuous reception mode for the first cell”. The disclosure of Deenoo also teaches this limitation wherein the UE may receive while in the deep-sleep on a particular cell-layer a control signalling in another layer to wake-up on the layer where the UE is sleep in order to acquire information on the downlink in that layer (par.[0088]). Thus, the disclosure of Deenoo teaches receiving an indication to switch from one state (e.g. the deep-sleep) to another state (e.g. the awake state) via the indication from a second cell. The applicants have amended subject matter of fig.5 of their disclosure which teaches that the first and second cells have synchronized DRX schedule, that is when the UE is in active state on first cell it is in an active state on the second cell. Then the first cell (e.g. Macro/Primary cell) is triggered to extend an DRX active state, however this limitation runs contrary to the already established claim language. In fig.5 and the associated paragraphs the UE is already in an active state (e.g. “a first state of discontinuous reception mode”) and the command extends the first state, it does not transit from one state to another as has been established previously in the claims. Furthermore, the dependent claim 49 explicitly recites, “wherein the indication is received when the user equipment is in a discontinuous reception inactive state for the first cell”. How, is it that the applicants want the Office to interpret the first and second states as an active state, and an additional active state when the claims contradict the newly added limitation? 
Furthermore, even in light of the added limitation, the disclosure of Deenoo reads on the amended claims. For example, the disclosure of Deenoo teaches that the UE which has completed an initial DRX cycle can be induced into waking up prior to the next DRX cycle via a trigger from the macro cell via the secondary cell or vise versa which causes the UE to enter into an additional discontinuous reception period wherein the UE is configured to receive data from the first cell (e.g. either of the secondary cell or the primary cell can be the first cell in accordance with the disclosure of par.[0088] of Deenoo).  The Office notes that the applicants fig.6 teaches an indication 606 which causes the UE to have an additional awake period 610 and par.[0155] in between DRX periodicities, the same as discussed in Deenoo. That is applicants own specification states that the premature wake-up after the UE has gone into idle mode is called the additional DRX active state, and not as the applicant claims is the extended active state. Thus, with the foregoing arguments the office believes that Deenoo does indeed still read on the claims. 
Applicant’s arguments with respect to claim(s) 52 and 62 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Malkamaki et al. (US 2016/0112913 A1) “Indication of TDM Extension Pattern for Dual Connectivity”
Islam et al. (US 2017/0290047 A1) “Scheduling Request Collection Through License-Assisted Operation” 
Dalsgaard et al. (US 2017/0238252 A1) “Enabling Power Efficient Dual Connectivity with Reduced Delay Impact” fig.3 teaches a MeNB transmitting to an SeNB an indication for the UE start monitoring the MeNB.
Kazmi et al. (US 2017/0273022 A1) “System and Method for Operation Under Multi-Level Discontinuous Activity Configuration”
Siomina et al. (US 2017/0273135 A1) “Methods of Managing Long Inactivity Periods in Non-Full Duplex Operation”
Song et al. (US 2014/0092823 A1) “Methods and Apparatus for Enabling Further Enhancement to Flexible Subframes in LTE Heterogeneous Networks” 
Vajapeyam et al. (US 2016/0286603 A1) “Discontinuous Reception in LTE/LTE-A Networks Including Contention-Based Frequency Spectrum”
Yi et al. (US 10,219,173 B2) “Method and Apparatus for Wireless Communications”
Dalsgaard et al. (WO 2016/063113 A1) “Enabling Power Efficient Dual Connectivity with Reduced Delay Impact”
Narashima et al. (US 2017/0265248 A1) “DRX Handling in LTE License Assisted Access Operation” fig.6 discloses a dual connected UE which is configured to receive a command that extends a DRX active duration in LAA. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411